DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 are pending in this action.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Communication Method and System for Tracking Objects Based on Combinations of Location Relationship.

Claim Objections

Claim 1 is objected to because of the following informalities: on line 5, change “each reference location point” into --- each of the reference location points ---. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “the other reference location” (line 11) lacks antecedent basis. Appropriate correction is required.
1 is objected to because of the following informalities: on line 7, change “a corresponding searched terminal” into --- a corresponding one of the searched terminals    ---. Appropriate correction is required.
	Claim 1 is objected to because of the following informalities: on line 15, change “a searched terminal” into --- a searched terminal of the ambient searched terminals ---. Appropriate correction is required.
	Claim 1 is objected to because of the following informalities: on line 16, change “a searched terminal” into --- a searched terminal of the ambient searched terminals ---. Appropriate correction is required.
	Claim 1 is objected to because of the following informalities: on line 16, change “benchmark location point” into --- benchmark location point. ---.
Claim 2 is objected to because of the following informalities:  on line 9, change “a searched terminal” into --- the searched terminal ---.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  on line 4, change “a wireless signal from a searched terminal” into --- the wireless signal from the searched terminal ---. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  on lines 6, change “a signal ratio of a wireless signal” into --- the signal ratio of the wireless signal ---. Appropriate correction is required
	Claim 3 is objected to because of the following informalities:  on lines 6, change “a wireless signal from a searched terminal” into --- the wireless signal from the searched terminal ---. Appropriate correction is required
4 is objected to because of the following informalities:  on lines 2-3, change “each location record sequence” into --- each of the location record sequences ---.  Appropriate correction is required.
	Claim 6 is objected to because of the following informalities: on line 1, “and updating” should be --- and said updating ---. Appropriate correction is required.
	Claim 7 is objected to because of the following informalities: on line 4, change “terminal” into --- terminal of the at least one searched terminal ---. Appropriate correction is required.
	Claim 11 is objected to because of the following informalities: on line 1, “algorithm of” should be --- algorithm for ---. Appropriate correction is required.
	Claim 11 is objected to because of the following informalities: on line 3, cancel “assuming that,”. Appropriate correction is required.
	Claim 12 is objected to because of the following informalities: on line 5, cancel “assuming that,”. Appropriate correction is required.
	Claim 13 is objected to because of the following informalities: on line 12, “the other reference location” lacks antecedent basis. Appropriate correction is required.
	Claim 13 is objected to because of the following informalities: on line 12, “the other reference location” lacks antecedent basis. Appropriate correction is required.
	Claim 16 is objected to because of the following informalities: on line 3, change “each location record sequence” into --- each of the location record sequences ---. Appropriate correction is required.
16 is objected to because of the following informalities: on lines 3-4, change “a location record” into --- a location record of the at least two location records ----. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-“AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), regards as the invention. In this regard, the relationship between “ambient searched terminals” (lines 2-3) and “a corresponding searched terminal” (line 7) is unclear.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-“AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), regards as the invention. In this regard, the relationship between “ambient searched terminals” (lines 2-3) and “a corresponding searched terminal” (line 7) is unclear.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear whether the “a location record” is a part of “at least two location records” or not (see line 3).
 Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear whether the feature “at least one searched terminal” (lines 7-8) is same or different from the “a searched terminal” recited in claim 4 (line 4). 
	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear whether the feature “the object” (lines 2-3) and “a target searched terminal” (lines 2-3) are referring to the same thing or not.

	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-“AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), regards as the invention. In this regard, it is not clear whether the features “ambient searched terminals” (line 6) and “a corresponding searched terminal” are related or not.
	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-“AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), regards as the invention. In “a signal ratio” (line 7), it not clear a ratio can be determined based on a single signal.
	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-“AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), regards as the invention. In this regard, the relationship between “a reference location point” (line 4) and “reference location points” (line 13) is not clear.

	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-“AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), regards as the invention. In this regard, the relationship between “a location record” (claims 16, lines 3-4) and “location records” (claim 17, line 5) is not clear.
	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-“AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), regards as the invention. In this regard, it is not clear what “a first remaining searched terminal” (line10) and “a second remaining searched terminal” (line 17) are remaining from.
	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-“AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), regards as the invention. In this regard, it is not clear 
	
Allowable Subject Matter

Claims 1-15 are potentially allowable provided the above indicated objections and rejections are properly addressed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest the features in each of the claims as indicated below.
1. 	setting, by the collection terminal, either of the at least two reference location points as a benchmark location point; and obtaining, by the collection terminal, a reference location relationship between each of the other reference location points and the benchmark location point, the reference location relationship comprising a distance between each of the other reference location points and the benchmark location point and an angle of orientation of each of the other reference location points relative to the benchmark location point, and the reference location relationship indicating a location relationship between a searched terminal corresponding to each of the other reference location points and a searched terminal corresponding to the benchmark location point, as recited in or within the context of claim 1.
2. 	combining the at least two location record sequences into a location record set in a coordinate system, the location record set comprising coordinates of reference location points corresponding to the at least two location records in the coordinate system and 
3. 	obtaining coordinates in the target location record, the location record set comprising at least two location records, a location record comprising coordinates of a reference location point and an identifier of a searched terminal corresponding to the reference location point, the reference location point being a location point for obtaining a wireless signal having greatest strength from the searched terminal when a collection terminal moves, and the target location record being a location record comprising the identifier of the target searched terminal: computing a navigation path according to the coordinates of the searching terminal and the coordinates in the target location record; and sending the navigation path to the searching terminal, as recited in or within the context of claim 9.
4.  	obtain a reference location relationship between the other reference location points and a benchmark location point, the benchmark location point being either of the at least two reference location points, the reference location relationship comprising a distance between the other reference location points and the benchmark location point and an angle of orientation of the other reference location points relative to the benchmark location point, and the reference location relationship indicating a location relationship between a searched terminal corresponding to the other reference location points and a searched terminal corresponding to the benchmark location point, as recited in or within the context of claim 13.




Prior Art Consideration

1. 	(US 2016/0202341 A1) published to Burgess et al., on Jul. 14, 2016, discloses --- a method to create new reference points, wherein new reference points are created 
Along a query path, wherein the position is calculated using linear position interpolation based on time steps, and the received signal strength is calculated by interpolation of measured signal strengths, preferably within a time window.  The virtual reference points can also be added at any position apart from the query path, particularly at a position that cannot be reached by a device, such as inside a wall, wherein the signal strength is calculated by interpolation of measured signal strengths (see par. 0041).
2. 	(US 2011/0043515 A1), published to Stathis, on Feb. 24, 2011, discloses --- In order to navigate about the worksite, one would need to plot the targets and the route the user wants to take prior to using the Receiver Pole.  That information is downloaded to the Receiver Pole and stored within the Receiver Pole.  The Receiver Pole further comprises a measurement command button (not shown) to initiate measurement by the Drone Station and a reset button (not shown) to be pressed when the user is ready to travel to the next location (see par. 0279). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        4/22/2021